PER CURIAM.
Plaintiffs brought this action to recover damages for the taking of gravel by defendant from land alleged to be owned by plaintiffs. Defendant, Douglas county, answered claiming title to the land in question and affirmatively prayed that its title be quieted. The ease was tried on the issue of title. The trial court found for plaintiffs. Defendant appeals from the decree entered.
This case presents purely factual issues. The facts are of interest only to the parties. There was more than one basis for reaching the decision made by the trial court. At the conclusion of the trial the trial judge fully explained the reasons for his findings. We concur with the reasons stated and the findings made.
Affirmed.